                  Case 2:21-cv-00463-RSL Document 11 Filed 08/17/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                        UNITED STATES DISTRICT COURT
 8                                     WESTERN DISTRICT OF WASHINGTON
 9                                               AT SEATTLE

10
                                                         Cause No. 2:21-cv-0463 RSL
11   ROBERT KESSLER,
12                                    Plaintiff,
                                                         JOINT STIPULATION OF DISMISSAL
13                               -vs-                    WITH PREJUDICE
14   EDWARD GARNEAU, FAYE GARNEAU,
     and RNBK ENTERPRISES, INC.,
15   Individually,
16                                    Defendant.
17
18
               Plaintiff, Robert Kessler, and all Defendants in this matter by and through their
19
20   respective undersigned counsel, hereby file this Joint Stipulation of Dismissal to dismiss
21
     with prejudice pursuant to the parties’ agreement and LCR 7(d)(1).
22
               IT IS SO ORDERED, this matter shall be Dismissed with prejudice.
23
24             Dated this 17th day of August, 2021.

25
26                                                 Robert S. Lasnik
27
                                                   United States District Judge

     Joint Stipulation of Dismissal
                                                                              P.O. Box 4523
                                                                              Missoula, MT 59806
                                                                              (406) 493-1084
                  Case 2:21-cv-00463-RSL Document 11 Filed 08/17/21 Page 2 of 2




 1
 2    DATED this 17 day of August, 2021.
 3
                                             Respectfully submitted,
 4
 5                                           /s/ M. William Judnich
 6                                           M. William Judnich
                                             WSBA #56087
 7                                           Enabled Law Group
                                             P.O. Box 4523
 8                                           Missoula, Montana 59806
 9                                           Telephone: 406-493-1084
                                             Email: MJ@Enabledlawgroup.com
10
11                                           /s/ William Kinsel
                                              WSBA #18077
12                                            LAW OFFICES OF
13                                            WILLIAM A. KINSEL, PLLC
                                              FOURTH & BATTERY BUILDING
14                                            2401 Fourth Avenue, Suite 850
15                                            SEATTLE, WASHINGTON 98121
                                              (206) 706-8148
16                                            Email: wak@kinsellaw.com
17                                           Attorney for Defendants.

18
19
20
21
22
23
24
25
26
27

     Joint Stipulation of Dismissal
                                                                        P.O. Box 4523
                                                                        Missoula, MT 59806
                                                                        (406) 493-1084
